DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Eric Hyman on 12/02/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 5 is cancelled.
Claim 6, line 2: “comprised in the at least one feed duct” is changed to --which--
Claim 6, line 2: --, leads into the enclosure -- is inserted after “enclosure”
Claim 16, line 2: “comprised in the at least one feed duct” is changed to --which--
Claim 16, line 2: --, leads into the enclosure -- is inserted after “enclosure”
          	The above changes to the claims is to place the application in condition of allowance. Claim is cancelled because it was previously withdrawn after a restriction requirement. Claims 6 and 16 are changed to correct antecedent basis issues.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

With respect to claim 12, the prior art fails to teach: the ferrule being arranged opposite vanes of the first-stage airflow straightener between the flange and a wall of large radius delimiting an area of largest radius of the enclosure, said wall of large radius extending against the first-stage airflow straightener.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745